Case: 13-10619     Date Filed: 09/19/2013      Page: 1 of 9


                                                                 [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          __________________________

                                 No. 13-10619
                             Non-Argument Calendar
                          __________________________

                    D.C. Docket No. 3:11-cv-00054-TJC-MCR

DOUG JONES,

                                                                    Plaintiff-Appellant,

                                       versus

JOHN RUTHERFORD, in his official capacity as
Sheriff of the Consolidated City of Jacksonville, Florida,
MARSHALL SMITH, individually,

                                                                Defendants-Appellees,

SEVERAL UNKNOWN CORRECTIONS OFFICERS, et al.,

                                                                            Defendants.
                          __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        __________________________
                             (September 19, 2013)

Before DUBINA, MARCUS and COX, Circuit Judges.

PER CURIAM:
               Case: 13-10619     Date Filed: 09/19/2013    Page: 2 of 9


       Doug Jones challenges on appeal the district court’s grant of summary

judgment in favor of Sheriff John Rutherford, in his official capacity as Sheriff of

the City of Jacksonville, and Corrections Officer Marshall Smith. Jones contends

that Smith and Rutherford were deliberately indifferent to his serious medical

needs and that Rutherford violated the Americans with Disabilities Act by failing

to provide adequate medical care. Because Jones fails to provide evidence of

essential elements of his claims, we affirm.

                                           I.

       Jones filed a five-count complaint against Rutherford and Smith for injuries

he suffered from severe alcohol and drug withdrawal while incarcerated by the

Jacksonville Sheriff’s Office (“Jacksonville”). (Dkt. 20.) Counts 1 and 2 claim

under 42 U.S.C. § 1983 that Smith and Rutherford were deliberately indifferent to

Jones’s serious medical needs in violation of the Fourteenth Amendment. Count 3

alleges that Rutherford violated the Americans with Disabilities Act (the “ADA”)

by failing to reasonably accommodate Jones’s medical condition. See generally 42

U.S.C. §§ 12101 et seq. Count 5 alleges that Rutherford violated the ADA by

failing to provide adequate medical care. 1

       Rutherford and Smith both filed motions for summary judgment. (Dkt. 37 &

38.)   The magistrate judge recommended that summary judgment should be

       1
       Jones voluntarily dismissed Count 4 which alleged that Dr. Max Solano violated the
ADA by failing to provide adequate treatment for Jones. (Dkt. 35.)
                                           2
              Case: 13-10619     Date Filed: 09/19/2013   Page: 3 of 9


granted in favor of Rutherford and Smith on all counts. (Dkt. 49.) Over Jones’s

objections, the district court adopted the magistrate judge’s Report and

Recommendation and granted summary judgment in favor of Rutherford and

Smith. (Dkt. 52.) Jones appeals.

                                         II.

      Jones contends that the district court erred by: (1) granting summary

judgment in favor of Smith on Count 1, (2) granting summary judgment in favor of

Rutherford on Count 2, and (3) granting summary judgment in favor of Rutherford

on the ADA claims.

                                         III.

      “We review a district court’s grant or denial of summary judgment de novo.”

Brown v. Sec’y of State of Fla., 668 F.3d 1271, 1274 (11th Cir. 2012). Summary

judgment is appropriate when “there is no genuine dispute as to any material fact.”

Fed. R. Civ. P. 56(a). In considering a summary judgment motion, all evidence

is viewed in the light most favorable to the non-movant. Info. Sys. & Networks

Corp. v. City of Atlanta, 281 F.3d 1220, 1224–25 (11th Cir. 2002). Summary

judgment is appropriate against a party that “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.
317, 322, 106 S. Ct. 2548, 2552 (1986). Once the moving party requests summary

                                          3
               Case: 13-10619     Date Filed: 09/19/2013    Page: 4 of 9


judgment on the absence of necessary evidence, the nonmoving party must “go

beyond the pleadings and . . . designate specific facts showing that there is a

genuine issue for trial.” Id. at 324, 106 S. Ct. at 2553 (citations omitted).

                                          A.

      First, Jones contends that the district court erred by granting Smith summary

judgment on the claim of unconstitutional deliberate indifference. Smith responds

that the summary judgment order was correct since Jones failed to provide

sufficient evidence supporting the essential elements of his claim.

      To prove a deliberate-indifference claim, the plaintiff must prove three

elements: (1) that he had an objectively serious medical need; (2) that the

defendant acted with deliberate indifference to that need; and (3) that the deliberate

indifference caused the plaintiff’s injury. Goebert v. Lee Cnty., 510 F.3d 1312,

1326 (11th Cir. 2007).       To prove that the defendant acted with deliberate

indifference to the plaintiff’s medical need, the plaintiff must show that the

defendant (1) had subjective knowledge of a risk of serious harm; (2) disregarded

the risk; and (3) acted grossly negligent. Id. at 1327.

      Assuming Jones meets the first element of a serious medical need, Jones

does not present evidence of the second or third elements: that Smith acted with

deliberate indifference to his medical needs or that the deliberate indifference

caused his injury. The only evidence Jones presents is that (1) a guard noted in a

                                           4
              Case: 13-10619     Date Filed: 09/19/2013   Page: 5 of 9


prison log that Jones had “faked” a seizure and (2) that a nurse told him that a

guard told her that correction officers stood outside of his cell and did not

intervene during a medical episode. Even assuming this evidence is admissible,

and viewing in the light most favorable to Smith, neither claim shows that Smith

was even present. Jones’s proffered evidence is insufficient because it fails to

designate specific facts showing there is a genuine issue on these two elements.

See Celotex, 477 U.S. at 323, 106 S. Ct. at 2552. Evidence that some corrections

officers were present and did not provide medical attention is insufficient to allow

a jury to infer that Smith was present, subjectively knew of a risk of harm, acted

with gross negligence in disregarding that risk, and—as a result—caused Jones’s

injuries. See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,

1318 (11th Cir. 2011) (at summary judgment stage, “evidence, consisting of one

speculative inference heaped upon another, [is] entirely insufficient”).

      Thus, because Jones cannot designate specific facts showing that Smith

acted with deliberate indifference to any medical need, the district court correctly

granted Smith summary judgment.




                                          5
               Case: 13-10619    Date Filed: 09/19/2013    Page: 6 of 9


                                          B.

      Second, Jones asserts that the district court erred by granting Rutherford, in

his official capacity, summary judgment on the claim of unconstitutional deliberate

indifference. Rutherford responds that the summary judgment order was correct

since Jones failed to provide evidence supporting the essential elements of his

claims.

      Because Jones brought suit against Rutherford in his official capacity, Jones

has essentially sued Jacksonville. See Owens v. Fulton Cnty., 877 F.2d 947, 951

n.5 (11th Cir. 1989) (noting that a suit against a public official in his official

capacity is a suit against the local government he represents). Local governments

(like Jacksonville) are liable under § 1983 if “the action that is alleged to be

unconstitutional implements or executes a policy statement, ordinance, regulation,

or decision officially adopted and promulgated by that body’s officers.” Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690, 98 S. Ct. 2018, 2035–36 (1978).

Municipalities are not liable under a respondeat superior theory. Id. at 691, 98 S.

Ct. at 2036. Rather, a plaintiff has to prove a causal link: that the policy was the

“moving force” behind the allegedly unconstitutional action. Id. at 690–94, 98 S.

Ct. 2035–38.

      Jones does not clearly articulate how Jacksonville is the “moving force”

behind the officer’s alleged deliberate indifference. Jones fails to cite or identify a

                                          6
              Case: 13-10619     Date Filed: 09/19/2013   Page: 7 of 9


single problematic policy, much less provide any evidence that a policy actually

caused the alleged constitutional violation. Even taking as true Jones’s colorful

allegations of constitutional violations, Jones offers no evidence linking these

violations with Jacksonville.

      In contrast, Rutherford provides multiple examples of Jacksonville policies

that actually prohibit and prevent the alleged constitutional violations.      First,

Jacksonville has separate housing for inmates with mental health issues. (Dkt. 39-

17 at 6.) Second, Jacksonville provides a 40-hour class to teach prison officials

how to deal with inmates suffering from mental health issues. (Dkt. 39-17 at 10-

11.) Third, Jacksonville has specific policies, promulgated in accord with national

standards, to care for inmates suffering from drug or alcohol withdrawal. (Dkt. 39-

16 at 10.)     Fourth, Jacksonville’s prisons are accredited by the American

Correctional Association, Florida Corrections Accreditation Commission, and the

National Commission on Correctional Health Care.          (Dkt. 39-23 at 1-2.)    In

addition to following these accreditation standards, Jacksonville also follows the

Florida Model Jail Standard. (Id.)

      Thus, because Jones provided no evidence that Jacksonville had a policy that

was the moving force behind the alleged constitutional violations, the district court

correctly granted Rutherford summary judgment.




                                         7
              Case: 13-10619     Date Filed: 09/19/2013    Page: 8 of 9


                                         C.

      Third, Jones contends that the district court erred in granting Rutherford, in

his official capacity, summary judgment on the claims alleging Jacksonville

violated the ADA. Rutherford responds that the summary judgment order was

correct since Jones failed to state an ADA violation.

      “In order to state a Title II claim, a plaintiff generally must prove (1) that he

is a qualified individual with a disability; (2) that he was either excluded from

participation in or denied the benefits of a public entity’s services, programs, or

activities, or was otherwise discriminated against by the public entity; and (3) that

the exclusion, denial of benefit, or discrimination was by reason of the plaintiff’s

disability.” Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007).

      Jones fails to state a claim that Jacksonville denied him the benefit of any

“public entity’s services, programs, or activities” in either of the two ADA counts.

Id. Rather, Jones only argues that he was given insufficient medical care and that

due to the lack of proper medical care he was hospitalized at the time of his court

appearance. However, the ADA is not a “remedy for medical malpractice” and

“would not be violated by a prison’s simply failing to attend to the medical needs

of its disabled prisoners.” Schiavo v. Schiavo, 403 F.3d 1289, 1294 (11th Cir.

2005) (citing Bryatn v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996)).




                                          8
              Case: 13-10619    Date Filed: 09/19/2013   Page: 9 of 9


      Thus, because Jones fails to state a valid ADA claim as a matter of law, the

district court correctly granted Rutherford summary judgment.

                                        IV.

      Jones fails to provide sufficient evidence of essential elements of his claims.

Accordingly, the district court correctly granted the Defendants’ summary

judgment on all counts and we affirm.

      AFFIRMED.




                                         9